        Case 4:21-cv-00017 Document 1 Filed on 01/04/21 in TXSD Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Pilar Thomas                                      DOCKET NUMBER:
Plaintiff
                                                     SECTION:

VS.                                                  JUDGE

Quality Carriers, Inc. and                            MAGISTRATE:
John Doe Unknown truck driver
Defendants                               UNDER TITLE: Diversity Jurisdiction 28
                                         U.S.C., 1332
______________________________________________________________________________


                             COMPLAINT FOR DAMAGES
______________________________________________________________________________

                                 JURISDICTON AND VENUE

        Plaintiff, Pilar Thomas, is a person of full age and majority domiciled in Harris County,

State of Texas. Plaintiff alleges acts of negligence against defendants pursuant to 28 U.S.C.,

1332, diversity of citizenship of the parties. Furthermore, the amount in controversy as to each

party in this matter exceeds the jurisdictional limits of this Honorable Court of $75,000.00.

Consequently, jurisdiction of this Honorable Court is proper. By virtue of the existence of

diverse parties, this Honorable Court has subject matter jurisdiction over this claim as follows:

   A.      First named Defendant is Quality Carriers, Inc. who upon information and belief is a
           State of Florida corporation with principle place of business also being in Florida;
           that may be served at 1208 E. Kennedy Blvd Suite 132, Tampa, Florida 33602 who
           is doing business in Harris County Texas and who at all times mentioned herein is the
           owner the Tractor trailer which was involved in a collision on February 28, 2020 and
           employer of the unknown truck driver fled the scene of the accident without
           exchanging driver information and who at all times mentioned herein was in the
           course and scope of employment;

                                                 1
          Case 4:21-cv-00017 Document 1 Filed on 01/04/21 in TXSD Page 2 of 5




     B.      Second named Defendant, John Doe Unknown truck driver who, was operating
             Tractor trailer which was involved in a collision on February 28, 2020 and at all times
             herein employed by Defendant is Quality Carriers, Inc. and operating within the
             course and scope of employment; and did flee the scene of the without exchanging
             driver information.

                                       COUNT 1 - CAUSE OF ACTION

1.        All of the aforementioned defendants are jointly, severally and in solido liable unto

plaintiff for a reasonable sum in the premises, together with legal interest thereon from date of

judicial demand until paid, and for all costs of these proceedings for the following reasons to wit:

2.        On or about February 28, 2020, at approximately 9:00 a.m., Plaintiff Pilar Thomas, was

operating her White 2019 Nissan Kicks in the middle lane, headed North Bound on I – 45 North

near it’s the Friendswood section of Houston, in Harris County, Texas in a Safe and prudent

manner.

3.        At approximately the same time and place the driving in the fast lane to the left of

plaintiff’s vehicle was the Defendant, John Doe Unknown truck driver who was operating his

Tractor trailer at a high rate of speed in a wreckless and imprudent manner.

4.        Suddenly unexpectedly and without warning, the Defendant, John Doe Unknown truck

driver lost control of his Tractor trailer and side swiped plaintiff’s vehicle causing serious bodily

injury and property damage.

5.        The aforementioned Defendant, Quality Carriers, Inc. and Defendant, John Doe

Unknown truck driver are liable for their own negligence under Texas law and things in their

custody and control, and are vicariously liable for the negligence of their employees and liable

under the legal theory of respondeat superior and it’s employee Defendant, John Doe Unknown

truck driver.



                                                  2
      Case 4:21-cv-00017 Document 1 Filed on 01/04/21 in TXSD Page 3 of 5




                                  COUNT 2 - NEGLIGENCE

10.    Defendant, Quality Carriers, Inc. and Defendant, John Doe Unknown truck driver are

liable unto plaintiff for their own negligence and the negligence of employees and its insured’s

which includes but is not limited to the following:

       a.      Failure to keep a proper lookout;

       b.      Failure to make a timely application of her brakes so as to avoid striking

       c.      plaintiff;

       d.      Negligent entrustment;

       e.      Improper Supervision and training;

       f.      Failure to educate employees on driver safety;

       g.      Failure to properly screen employees for health impediments which could

               inhibit and hamper the ability to safely operate a motor vehicle;

       h.      Failure to exercise reasonable vigilance;

       i.      Failure to maintain reasonable and proper control of his vehicle;

       j.      Failure to see what he should have seen;

       k.      Failure to observe the posted speed limit; and

       l.      Any and all other acts of negligence which might be shown at the time of

               this trial.

                                    COUNT 3 – DAMAGES

11.    As a result of the aforementionedincident, Plaintiff, Pilar Thomas, suffered severe

injuries which injuries include, but are not limited to, upper thoracic extension restriction with

pain, Cervical strain/sprain, Thoracic strain/sprain persisting headaches, including but not limited

to multiple aggravations of vertebrae disc herniation, bulges and desiccations which may require

                                                   3
      Case 4:21-cv-00017 Document 1 Filed on 01/04/21 in TXSD Page 4 of 5




future medical treatment to alleviate the pan associated with the injuries complained of herein.

In addition, damages include Past, present, and future mental anguish and physical pain and

suffering and loss of function; Past, present, and future medical expenses and lost wages at this

time; Past, Present and future lost wages; and Loss of enjoyment of life; and damage to property.

                                COUNT 4 - RELIEF SOUGHT

12.    Plaintiff, Pilar Thomas, is entitled to an amount in damages reasonably calculated to

compensate him for injuries he sustained which included but not limited to:

       a.      Past, present, and future mental pain, suffering and anguish;

       b.      Past, present, and future physical pain and suffering and loss of function;

       c.      Past, present, and future medical expenses;

       d.      Past, Present and future lost wages;

       e.      Loss of enjoyment of life;

       f.      loss of property. and

       g.      Any and all other damages cognizable by the Constitution of the State of

               Texas and the United States Constitution.

                                       PRAYER FOR RELIEF

               Plaintiff avers amicable demand to no avail.

       WHEREFORE, Plaintiff, Pilar Thomas prays that this Complaint be filed and that

Defendant, Quality Carriers, Inc. and Defendant, John Doe Unknown truck driver be duly cited

and served with a copy of same to appear and answer same and after all legal delays and due

proceedings are had that there be judgment herein in favor of plaintiff, Pilar Thomas , and

against Defendant, Quality Carriers, Inc. and Defendant, John Doe Unknown truck driver jointly

severally and in solido in an amount reasonably calculated to compensate Plaintiff for his

                                                 4
      Case 4:21-cv-00017 Document 1 Filed on 01/04/21 in TXSD Page 5 of 5




damages, together with legal interest thereon, from date of judicial demand until paid and for all

costs of the proceedings and all general and equitable relief this Honorable Court deem

necessary.

Respectfully submitted,

DENNIS SPURLING PLLC
ATTORNEY AT LAW & FRIENDS


/s/Dennis D. Spurling
____________________________________
DENNIS D. SPURLING (TB# 24053909)
J.P. Morgan Chase Building
3003 South Loop West – Suite 400
Houston, Texas 77054
(713) 229 – 0770 Telephone
(713) 229 – 8444 Facsimile
ddspurling@dennisspurling.com




                                                5
